30 So.3d 720 (2010)
Charles J. MONTESINOS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-0051.
District Court of Appeal of Florida, First District.
March 31, 2010.
Clyde M. Taylor, III, St. Augustine, for Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking belated appeal of the judgment and sentence rendered on February 24, 2009, in Clay County Circuit Court case number 2007-CF-001731, is granted. Upon issuance of mandate herein, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal pursuant to Florida Rule of Appellate Procedure 9.141(c)(5)(D). If petitioner qualifies for the appointment of counsel at public expense, *721 he may file a motion with the lower tribunal seeking the appointment of counsel on appeal.
WEBSTER, PADOVANO, and ROBERTS, JJ., concur.